DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s Amendment filed September 18, 2020.  Claims 15-25 are pending in this case.  Claims 15 is currently amended.  Claims 18-25 are newly added.  Claims 1-14 are currently canceled.
Response to Arguments
Applicant’s arguments, see REMARKS, filed September 18, 2020, with respect to the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, rejection of claim 15, as currently amended, have been fully considered and are persuasive.  The 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, rejection of claim 15, as currently amended, has been withdrawn. 
Applicant's arguments filed September 18, 2020, have been fully considered but they are not persuasive. 
Applicant argues, regarding claims 15-25, as currently amended, that the claims recite statutory subject matter.
Examiner respectfully disagrees.
The use of the additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)). Therefore, the claims are not patent eligible.
Applicant’s further arguments with respect to claims 15-25, as currently amended, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 15-25 are directed to a method. Therefore, the claims fall within the four statutory categories of invention. 
The claims recite keeping records of transactions.
Specifically, the claim generating a ledger, associating predetermined period to the ledger, attributing a value to the ledger, receiving a transaction which includes an attestation, generating a second attestation, generating a second transaction that includes the first and second attestations, recording the second transaction, transferring a value, validating the transaction, signing the transaction, storing the validated signed transaction, which is an abstract idea.    The claims are grouped within the certain methods of organizing human activity grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because they involve customizing an account and approving a payment.
Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as the network, validating nodes, and hardware computing devices, merely implement the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a network, validating nodes, and hardware computing devices to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of keeping records of transactions. As discussed above, taking the claim elements separately, the payment device and service provider perform the steps or functions of recording 
Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims, 16-25 further describe the abstract idea of keeping records of transactions. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 
Regarding claim 15 –
Claim 15 recites steps of the step of “generating a microledger card,” The specification discloses generating a microledger virtual card, while the claim is broad enough to read on generating any type of card, including a physical card. The specification does not provide support for generating a physical card. (See Pub US 2019/0333057, ¶¶ 66-69). Therefore, the specification does not provide support for the full breadth of the claims. (MPEP 2163 (II)(A)(3)(a)(ii); LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005).)
Regarding claim 15 –
Claim 15 recites the step of recording the second transaction at the first participating device by using the first microledger card.  However, the Specification does not support the said limitation. The Specification broadly mentions that the microledger virtual card may record details of the transaction (See PGPub Para 73), but does not disclose the specific limitation of “recording the second transaction at the first participating device” as claimed.
Regarding claim 15 –
Claim 15 recites the step of associating a predetermined binding period for the microledger card during which the microledger card is operable. However, the Specification does not support the said limitation. (See PGPub Para 67)
Regarding claim 15 –
Claim 15 recites the steps of generating a second attestation for the generated data by using the private key that is stored and managed by the secure hardware element bound to the first microledger card and generating a second transaction that includes the first attestation and the second attestation. However, the Specification does not support the said limitations. (See PGPub Para 28)
Regarding claim 15 –
Claim 15 recites the step of determining that the first microledger card that recorded the second transaction is operational, based on the binding period associated with the first microledger card. However, the Specification does not support the said limitation. (See PGPub Para 64)
Regarding claim 15 -
Claim 15 recites “attributing a present cryptocurrency value to the microledger card”. The Specification does not describe the steps or algorithm that the function of “attributing” comprises. MPEP 2161.01
Regarding claim 24 –
Claim 24 recites the step of generating data by using the sensor. However, the Specification does not support the said limitation. (see, e.g., par 39).
Regarding claim 25 –
Claim 25 recites the step of generating data by using the actuator. However, the Specification does not support the said limitation. (see, e.g., par 40).
For these reasons, independent claim 15 and its dependent claims 16-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter that the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter that the applicant regards as his invention.


Claims 15-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Regarding claim 15 –
Claim 15 recites the limitation "the private key" in the eighth limitation.  There is insufficient antecedent basis for this limitation in the claim.
For these reasons, independent claim 15 and its dependent claims 16-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-17 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2018/0343111) in view of Kim (US 2018/0300712), in view of Krishnamurthy (US 2017/0126702) and further in view of Coan et al (US 2010/0180116) and Bialick et al (US 2002/0184508).
Regarding claim 15 –
Chen teaches a method comprising:
 (par 13, 26-27)
microledger card attached to a secure hardware element, (par 49)
with a first microledger card of the first participating device:
receiving a first transaction from a second participating device, wherein the first transaction includes at least a first attestation; (par 40-41)
generating a second attestation for the generated data by using the private key that is stored and managed by the secure hardware element bound to the first microledger card; (par 40-41)
generating a second transaction that includes the first attestation and the second attestation; (par 40-41)
recording the second transaction at the first participating device by using the first microledger card; (par 40-41)
transferring at least a portion of the preset cryptocurrency value of the first microledger card to at least one validating node of the plurality of validating nodes, (par 40-41) and
providing the second transaction to at least one validating node of the plurality of validating nodes; (par 26-28)
in response to determining that the first microledger card is operational, validating the second transaction. (par 23)
Chen does not specifically teach generating a microledger card for each of a plurality of participating devices of the distributed ledger network.
Kim teaches generating a microledger card for each of a plurality of participating devices of the distributed ledger network (par 79)
Chen does not specifically teach providing each generated microledger card to respective participating devices.
Kim teaches providing each generated microledger card to respective participating devices. (par 79)
It would be obvious to one of ordinary skill in the art to combine Chen and Kim in order to obtain greater transaction security.
Chen does not specifically teach a secure hardware element storing and managing private keys of the participating device.
Krishnamurthy teaches a secure hardware element storing and managing private keys of the participating device. (par 45-52)
Chen does not specifically teach associating a predetermined binding period for the microledger card during which the microledger card is operable.
Krishnamurthy teaches associating a predetermined binding period for the microledger card during which the microledger card is operable. (par 45-52)
Chen does not specifically teach attributing a preset cryptocurrency value to the microledger card.
Krishnamurthy teaches attributing a preset cryptocurrency value to the microledger card. (par 45-52)
Chen does not specifically teach determining that the first microledger card that recorded the second transaction is operational, based on the binding period associated with the first microledger card.
Krishnamurthy teaches determining that the first microledger card that recorded the second transaction is operational, based on the binding period associated with the first microledger card. (par 45-52)
It would be obvious to one of ordinary skill in the art to combine Chen and Kim with Krishnamurthy in order to obtain greater transaction security.
Chen does not specifically teach signing the second transaction by using a threshold signature mechanism, and storing the validated and signed second transaction at an off-chain storage location accessible via an Application Programming Interface (API).
Coan teaches signing the second transaction by using a threshold signature mechanism, and storing the validated and signed second transaction at an off-chain storage location accessible via an Application Programming Interface (API). (par 21, 56)
It would be obvious to one of ordinary skill in the art to combine Chen and Kim with Krishnamurthy and Coan in order to obtain greater transaction security.
Chen does not specifically teach a cryptographic binding.
Bialick teaches a cryptographic binding. (Par 2, 27, 53)
It would be obvious to one of ordinary skill in the art to combine Chen and Kim with Krishnamurthy, Coan, and Bialick in order to obtain greater transaction security.
Regarding claim 16 –
Chen teaches that a number of the plurality of distinct validating nodes operate to define a token space based on a joint consensus ascribed to genesis statement of the token space. (par 45-52)
Coan teaches a threshold group signature. (par 21, 56).
Regarding claim 17 –
Coan teaches that the threshold group signature is based on a distributed key generation technique, wherein the distributed key generation technique automatically generates a cryptographic signing key for a transaction based on a receipt of a cryptographic signature from at least a minimum threshold number of the plurality of distinct validator nodes. (par 21, 56))
Regarding claim 22 -
Chen teaches that each participating device is an IoT device. (par 49)
Regarding claim 23 -
Chen teaches that each participating device is an autonomous device. (par 49)
Regarding claim 24 -
Chen teaches that at least the first participating device includes a sensor, and wherein generating data with the first participating device comprises generating data by using the sensor. (par 49)
Regarding claim 25 -
Chen teaches that at least the first participating device includes an actuator, and wherein generating data with the first participating device comprises generating data by using the actuator, wherein the generated data identifies at least one actuation operation. (par 49)
Claims 18-21 is are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2018/0343111) in view of Kim (US 2018/0300712), in view of Krishnamurthy (US 2017/0126702) and further in view of Coan et al (US 2010/0180116) and Bialick et al (US 2002/0184508), and further in view of Kurian et al (US 2019/0043023) and Kozuch et al (US 2003/0084346).
Chen in view of Kim, Krishnamurthy, Coan, and Bilalick teaches as above.
Kurian teaches that  generating the second attestation for the generated data by using the private key that is stored and managed by the secure hardware element bound to the first microledger card comprises:
generating a hash of: the generated data and the first attestation, (par 63-65) and 
Kozuch teaches a cryptographically signed hash. (par 53)
It would be obvious to one of ordinary skill in the art to combine Chen, Kim, Krishnamurthy, Coan, and Bilalick with Kurian and Kozuch in order to obtain greater transaction security.
Regarding claim 19 –
Kurian teaches that validating the second transaction comprises: 
appending a current period of the distributed ledger network with the validated second transaction. (par 43-45)
It would be obvious to one of ordinary skill in the art to combine Krishnamurthy, Chen, and Coan with Kurian in order to obtain greater transaction security.
Regarding claim 20 –
Chen teaches the first microledger card of the first participating device: 
receiving cryptocurrency value from a second microledger card of the second participating device, (par 40-41)
wherein the first microledger card includes the first attestation in the second transaction in response to receiving the cryptocurrency value from the second microledger card. (par 40-41)
Regarding claim 21 –
Chen teaches with the first microledger card of the first participating device:
receiving cryptocurrency value and a third transaction from a third microledger card of a third participating device, (40-41)
in response to receiving the cryptocurrency value from the third microledger card, providing the third transaction to at least one validating node of the plurality of validating nodes. (par 13, 23, 26-27)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Smith (US 2015/0379510) teaches a method and system to use a block chain infrastructure and smart contracts to monetize data transactions involving changes to data included into a data supply chain.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTINA OWEN SHERR whose telephone number is (571)272-6711.  The examiner can normally be reached on 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685